COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Bumgardner
Argued by teleconference


TYRUS LAMON MAYO
                                           MEMORANDUM OPINION * BY
v.   Record No. 0213-01-3              JUDGE RUDOLPH BUMGARDNER, III
                                              DECEMBER 18, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                      James F. Ingram, Judge

          Lawrence D. Gott, Public Defender (Office of
          the Public Defender, on brief), for
          appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Randolph A. Beales, Attorney
          General, on brief), for appellee.


     The trial court convicted Tyrus Lamon Mayo of possession of

a firearm after being convicted of a felony in violation of Code

§ 18.2-308.2(A).    He contends the trial court erred in denying

his motion to suppress.     Finding no error, we affirm.

     On appeal from the denial of a motion to suppress, the

defendant must show that the ruling, when the evidence is

considered most favorably to the Commonwealth, constituted

reversible error.    McGee v. Commonwealth, 25 Va. App. 193, 197,

487 S.E.2d 259, 261 (1997) (en banc).     While we are bound to

review de novo the ultimate questions of reasonable suspicion

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
and probable cause, we "review findings of historical fact only

for clear error, and . . . give due weight to inferences drawn

from those facts by resident judges and local law enforcement

officers."   Ornelas v. United States, 517 U.S. 690, 699 (1996).

     Because of a series of recent break-ins, Police Officers

Eric Ellis and Charles Reid were ordered to watch Midtown Market

and Holbrook Exxon in Danville.   At approximately 11:30 p.m.,

they heard banging coming from the Holbrook Exxon area.     Ellis

observed two men and believed one of them might be "trying to

break into the pay phone."   The officers drove up to the

defendant and asked what he was doing.   The defendant replied,

"he was banging on the phone to get his quarter back."    Reid

asked the defendant "if he had any guns, knives, drugs or

anything [on him] and he said, 'No.'"    When Reid asked the

defendant "if he minded if I search," the defendant replied,

"Sure, go ahead."   Before Reid started the search, the defendant

told him he had a gun in his pocket.

     The defendant denied he consented to the search.     He

testified that when the officer asked for permission to search,

he replied, "No."

     The issue is one of credibility.    As the defendant argued

to the trial court, "it's a factual question, one of

credibility."   The trial court believed the testimony of the

officers and did not believe the defendant's account.    "The

credibility of the witnesses and the weight accorded the

                               - 2 -
evidence are matters solely for the fact finder who has the

opportunity to see and hear that evidence as it is presented."

Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730,

732 (1995) (citations omitted).   Nothing suggests the

Commonwealth's evidence was incredible as a matter of law.

Accordingly, we defer to the trial court's determination of

credibility and weight, and affirm its denial of the motion to

suppress.

                                                         Affirmed.




                              - 3 -